Fourth Court of Appeals
                                San Antonio, Texas
                                     October 29, 2018

                                   No. 04-18-00633-CV

                        CITY OF RIO GRANDE, TEXAS, et al.,
                                    Appellants

                                             v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-15-604
                        Honorable Migdalia Lopez, Judge Presiding


                                      ORDER
    The appellants’ second unopposed motion for extension of time to file brief is hereby
GRANTED IN PART. Time is extended to November 19, 2018.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court